DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated July 1, 2022. Applicant amended claims 1, 3, 5, 8, 11, 12, and 14-16. Applicant canceled claims 2 and 17. Claims 1, 3-16, and 18-20 are pending with claims 2-4, 7-10, and 12-15 withdrawn. It is noted that claims 5 and 6 previously indicated as withdrawn are addressed below.
Applicant's arguments have been considered and are persuasive. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Sakai et al. (U.S. Publication 2014/0139212) as necessitated by the amendment. 
CLAIM INTERPRETATION
Applicant has amended “capsule endoscopic transmission device” and claims 1 and 11 no longer are interpreted under 35 U.S.C. 112(f). 
Claim Rejections - 35 USC § 102
Applicant has amended the claims and the previous rejection under 35 U.S.C. 102(a)(1) is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Publication 2012/0201235, hereinafter “Lim”) and in further views of Sakai et al. (U.S. Publication 2014/0139212, hereinafter “Sakai”). 
As to Claim 1, Lim discloses a capsule endoscopic receiving device “receiver” in [0034] and Fig. 4 comprising:
an analog front end “analog receiving unit 210” in [0053] configured to receive a preamble “signals transmitted from the transmitting apparatus” in [0053] having a “preamble” in [0034] and [0037] from one receiving electrode pair “pairs of final receiving electrodes” in [0034] from among a plurality of receiving electrodes (1 to n) in [0034];
a valid signal detection circuit (220, 230, 240, 260, 270) in [0034]-[0035] configured to compare a reference voltage “reference preamble” in [0058] with input data generated on a basis of a voltage level of the preamble “corresponding preamble” as described in [0058]-[0059] comprising a voltage level; and
a preamble processor “switching control unit 250” in [0034] configured to select a final electrode pair configured to receive the image data on a basis of a correlation value “preamble correlation values” in [0034] of the preamble and a comparison result “voltage difference” in [0055] of the input data and the reference voltage.
wherein, when the input data is larger than the reference voltage of “reference preamble” in [0058] during normal operation, the valid signal detection circuit outputs to the preamble processor.
However Lim does not specifically disclose outputting pulses. Sakai teaches in the analogous field of capsule endoscopy wherein when a detection signal is greater than or equal to a threshold “TH1 or above” in [0037] and Fig. 2 pulses “pulse signal” in [0037] and [0044] are output. This evidences the level of ordinary mechanical skill in recognizing utilizing pulses in an electronic signal as an equivalent alternative for transmitting information when a threshold level has been detected. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the signal transmission and determination means of Lim with pulses as taught by Sakai since it has been shown by Sakai that pulses will provide the predicable result of information transmission associated with synchronization of signals in multiple embodiments in [0055], [0078], [0125], [0138], [0147], and [0160].
As to Claim 11, Lim discloses a capsule endoscope system comprising: 
a capsule endoscopic transmission device “transmitter” in [0038] and Fig. 1 configured to generate a preamble “preamble” in [0034] and [0037] and image data “frame information” in [0042] and “image frame” in [0043]; and
a capsule endoscopic receiving device “receiver” in [0034] and Fig. 4 configured to receive the preamble through a living body for each receiving electrode pair combination for a plurality of receiving electrodes “pairs of final receiving electrodes” in [0034], and to select a final electrode pair configured to receive the image data on a basis of a received voltage level of the preamble and a correlation value of the preamble “selects the pairs of receiving electrodes corresponding to the preamble in which the absolute value between the above reference correlation value and the preamble correlation value is a maximum value” in [0060] wherein electronic signals comprise a voltage levels;
wherein the capsule endoscopic receiving device comprises:
a valid signal detection circuit (220, 230, 240, 260, 270) in [0034]-[0035], when the received voltage level of the preamble is larger than that of a reference voltage “reference preamble” in [0058] relative to “corresponding preamble” as described in [0058]-[0059] comprising a voltage level.
However Lim does not specifically disclose outputting pulses. Sakai teaches in the analogous field of capsule endoscopy wherein when a detection signal is greater than or equal to a threshold “TH1 or above” in [0037] and Fig. 2 pulses “pulse signal” in [0037] and [0044] are output. This evidences the level of ordinary mechanical skill in recognizing utilizing pulses in an electronic signal as an equivalent alternative for transmitting information when a threshold level has been detected. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the signal transmission and determination means of Lim with pulses as taught by Sakai since it has been shown by Sakai that pulses will provide the predicable result of information transmission associated with synchronization of signals in multiple embodiments in [0055], [0078], [0125], [0138], [0147], and [0160].
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 5, the prior art does not disclose or fairly suggest an amplifier, diode, and capacitor of a valid signal detection circuit as claimed in combination with capsule endoscopic receiving device, analog front end, and preamble processor as cited. Claim 6 is dependent from claim 5 and similarly contains allowable subject matter. As to claim 16, the prior art does not disclose or fairly suggest an operation method of a capsule endoscopic receiving device comprising determination of validity steps in combination with selecting first, second, and final electrode pairs, receiving a preamble, and calculating a correlation value as cited. Claims 18-20 are dependent from claim 16 and similarly contains allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795